DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 April 2022, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 06 April 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable by Mathias, Lambert, et al (U.S. 2017/0278514 and known hereinafter as Mathais) in view of Chai, Sek Meng, et al (U.S. 2020/0134461, filed 17 September 2018, and known hereinafter as Chai)(newly presented).

As per claim 1, Mathias teaches a computer-implemented method, comprising:
converting, by a neural network, an input question into a vector form using trained word embeddings (e.g. Mathais, see paragraph [0028], which discloses receiving audio data corresponding to a user query, where the system then converts the audio data into text using at least one machine learning trained model.);
constructing, by a neural network, a type similarity matrix using a predetermined ontology (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and 
scoring, by a neural network, each of the plurality of possible types for the input question to create a ranked list of possible types for the input question (e.g. Mathais, see paragraph [0082], which discloses the command classifier may provide scoring, where each scoring is associated for different input text.). 
Although Mathias teaches neural networks and question/answer classification, it does not explicitly disclose performing, by a neural network, matrix multiplication between the input question, based on the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question.
Chai teaches performing, by a neural network, matrix multiplication between the input question (e.g. Chai, see paragraphs [0045-0046], which discloses neural networks are based on matrix multiplications as their most common and most central operation, since matrix multiplications are highly parallelizable for the use of GPUs has allowed DNNs to scare and to run and train at much larger speeds.), based on the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question (e.g. Chai, see paragraphs [0044-0046; 0111-0114], which discloses a natural question is applied into the DNN, where matrix multiplication is applied, in which each neural network may be optimized from a learning perspective and from resource usage perspective to regulate the training process of scoring the labels associated with the question.).
Mathais is directed to fine-grained natural language understanding. Chai is directed to dynamic adaptation of deep neural networks. Both are analogous art because they are directed to using neural networks to train data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mathais with the teaching of Chai to include the claimed feature with the motivation to efficiently train data granularity.
As per claim 12, Mathias teaches a computer program product for performing fine-grained question type classification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (e.g. Mathias, see Figure 12, which illustrates a processor), the program instructions executable by a processor to cause the processor to perform a method comprising: 
converting, by a neural network, an input question into a vector form using trained word embeddings (e.g. Mathais, see paragraph [0028], which discloses receiving audio data corresponding to a user query, where the system then converts the audio data into text using at least one machine learning trained model.);
constructing, by a neural network, a type similarity matrix using a predetermined ontology (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and 
scoring, by a neural network, each of the plurality of possible types for the input question to create a ranked list of possible types for the input question (e.g. Mathais, see paragraph [0082], which discloses the command classifier may provide scoring, where each scoring is associated for different input text.). 
Although Mathias teaches neural networks and question/answer classification, it does not explicitly disclose performing, by a neural network, matrix multiplication between the input question, based on the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question.
Chai teaches performing, by a neural network, matrix multiplication between the input question (e.g. Chai, see paragraphs [0045-0046], which discloses neural networks are based on matrix multiplications as their most common and most central operation, since matrix multiplications are highly parallelizable for the use of GPUs has allowed DNNs to scare and to run and train at much larger speeds.), based on the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question (e.g. Chai, see paragraphs [0044-0046; 0111-0114], which discloses a natural question is applied into the DNN, where matrix multiplication is applied, in which each neural network may be optimized from a learning perspective and from resource usage perspective to regulate the training process of scoring the labels associated with the question.).
Mathais is directed to fine-grained natural language understanding. Chai is directed to dynamic adaptation of deep neural networks. Both are analogous art because they are directed to using neural networks to train data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mathais with the teaching of Chai to include the claimed feature with the motivation to efficiently train data granularity.

As per claim 20, Mathias teaches a system, comprising: 
a processor (e.g. Mathias, see Figure 12, which illustrates a processor); and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (e.g. Mathias, see Figure 12, which illustrates a processor coupled to memory.), the logic being configured to: 
converting, by a neural network, an input question into a vector form using trained word embeddings (e.g. Mathais, see paragraph [0028], which discloses receiving audio data corresponding to a user query, where the system then converts the audio data into text using at least one machine learning trained model.);
constructing, by a neural network, a type similarity matrix using a predetermined ontology (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and 
scoring, by a neural network, each of the plurality of possible types for the input question to create a ranked list of possible types for the input question (e.g. Mathais, see paragraph [0082], which discloses the command classifier may provide scoring, where each scoring is associated for different input text.). 
Although Mathias teaches neural networks and question/answer classification, it does not explicitly disclose performing, by a neural network, matrix multiplication between the input question, based on the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question.
Chai teaches performing, by a neural network, matrix multiplication between the input question (e.g. Chai, see paragraphs [0045-0046], which discloses neural networks are based on matrix multiplications as their most common and most central operation, since matrix multiplications are highly parallelizable for the use of GPUs has allowed DNNs to scare and to run and train at much larger speeds.), based on the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question (e.g. Chai, see paragraphs [0044-0046; 0111-0114], which discloses a natural question is applied into the DNN, where matrix multiplication is applied, in which each neural network may be optimized from a learning perspective and from resource usage perspective to regulate the training process of scoring the labels associated with the question.).
Mathais is directed to fine-grained natural language understanding. Chai is directed to dynamic adaptation of deep neural networks. Both are analogous art because they are directed to using neural networks to train data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mathais with the teaching of Chai to include the claimed feature with the motivation to efficiently train data granularity.

As per claims 2 and 13, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein the input question is converted into a vector by a bidirectional long short-term memory (LSTM) and a combination layer (e.g. Mathias, see paragraph [0077], which discloses LSTM model.). 

As per claims 3 and 14, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein:
the input question includes a text string (e.g. Mathais, see paragraphs [0034-0035], which discloses a similarity between the utterance and the preestablished language models.); and
the input question is converted into the vector form by a recurrent neural network (RNN) (e.g. Mathais, see paragraphs [0034-0035], which discloses a similarity between the utterance and the preestablished language models.). 

As per claims 4 and 15, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein:
the predetermined ontology includes a plurality of labeled nodes representing entities and their associated types (e.g. Mathais, see paragraphs [0034-0035], which discloses a similarity between the utterance and the preestablished language models.),
the labeled nodes within the predetermined ontology are restructured and reformatted into a series of vectors in Euclidean vector space to construct the type of similarity matrix (e.g. Mathais, see paragraphs [0035-0038], which discloses feature vector techniques may be used where the information within the audio data may be contained in feature vectors that are processed to determine similarity between the utterance and the text associated with the utterance.),
each vector within the series of vectors conveys a predetermined type within the predetermined ontology (e.g. Mathais, see paragraphs [0035-0038], which discloses feature vector techniques may be used where the information within the audio data may be contained in feature vectors that are processed to determine similarity between the utterance and the text associated with the utterance.), and
a location of each vector within the Euclidean vector space is used to determine a similarity score between the associated types of the labeled nodes within the predetermined ontology (e.g. Mathias, see paragraphs [0090-0092], which discloses a global knowledge data sources is provided, where a large ontology of facts in an existing knowledge base may allow for a large number of entities to be modeled based on actual utterances.). 

As per claims 5 and 16, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein each of a plurality of vectors are created within a Euclidean vector space to represent an associated type within the predetermined ontology, where a proximity of the vectors within the Euclidean vector space is associated with a similarity of the vectors (e.g. Mathais, see paragraphs [0035-0038], which discloses feature vector techniques may be used where the information within the audio data may be contained in feature vectors that are processed to determine similarity between the utterance and the text associated with the utterance.). 

As per claims 6 and 17, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein the type similarity matrix is created utilizing a low rank decomposition method such as SVD on top of a co-occurrence matrix (e.g. Mathais, see paragraphs [0035-0038], which discloses feature vector techniques may be used where the information within the audio data may be contained in feature vectors that are processed to determine similarity between the utterance and the text associated with the utterance.).

As per claims 7 and 18, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein:
the neural network performs matrix multiplication between the input question in vector form and the type similarity matrix to determine a plurality of possibility types for the input question (e.g. Chai, see paragraphs [0045-0046], which discloses neural networks are based on matrix multiplications as their most common and most central operation, since matrix multiplications are highly parallelizable for the use of GPUs has allowed DNNs to scare and to run and train at much larger speeds.), and
the plurality of possible types for the input question is refined utilizing a list of potential types for training data derived from the predetermined ontology (e.g. Mathias, see paragraph [0077], which discloses using a recurrent neural network as a classifier to perform matrix multiplication.). 

As per claims 8 and 19, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein:
the neural network is trained utilizing a plurality of question/answer pairs, wherein each of the question/answer pairs includes a question string and an associated answer string (e.g. Chai, see paragraphs [0045-0046], which discloses neural networks are based on matrix multiplications as their most common and most central operation, since matrix multiplications are highly parallelizable for the use of GPUs has allowed DNNs to scare and to run and train at much larger speeds.), and
for each of the plurality of question/answer pairs, a type of the associated answer string is determined from the predetermined ontology and is assigned to the question string as its label to create a list of question/type pairs (e.g. Mathias, see paragraphs [0090-0092], which discloses a global knowledge data sources is provided, where a large ontology of facts in an existing knowledge base may allow for a large number of entities to be modeled based on actual utterances.). 

As per claim 10, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 1, further comprising: 
encoding a difference between a vector of possible types for the input question as predicted by a system and a list of potential types as provided by training data by utilizing a loss function such as a weighted negative log-likelihood (NLL) operation (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and
minimizing the difference during a training phase of a neural network which modifies parameters of the neural network (e.g. Mathias, see paragraph [0077], which discloses using a recurrent neural network as a classifier to perform matrix multiplication.). 

As per claim 11, the modified teachings of Mathias and Chai teaches the computer-implemented method of claim 10, further comprising back-propagating a loss value for the input question through the neural network (e.g. Mathias, see paragraph [0077], which discloses using a recurrent neural network as a classifier to perform matrix multiplication.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 28th, 2022